Case 5:21-cr-00013-KDB-DCK Document 13 Filed 05/24/21 Page 1 of 4
Case 5:21-cr-00013-KDB-DCK Document 13 Filed 05/24/21 Page 2 of 4
Case 5:21-cr-00013-KDB-DCK Document 13 Filed 05/24/21 Page 3 of 4
15     On or about April 4, 2019, CLARK deposited a check from Customer #2 into Victim
       #1's Capital One account in the amount of $11,160, the proceeds of which he then
       withdrew through multiple fraudulent checks payable to himself and deposited into his
       multiple personal bank accounts.

16.    These financial transactions involved the proceeds of a specified unlawful activity-that
       is the mail fraud scheme described in paragraphs 4 through 7 of this Factual Basis.

17.    CLARK knew these financial transactions were desigrred to conceal and disguise the
       nature, source, ownership, and control of the proceeds of his mail fraud scheme. Whilc
       conducting these financial transactions, CLARK knew that the property involved in these
       transactions represented the proceeds of his mail fraud scheme



WILLIAM T. STETZER
ACTING LINITED TTATES ATTORNEY      )RNEY                         I,        I


MICHAEL E. SAVA
                                    (x?,-- fla7J;pl
ASSISTANT LTNITED STATES ATTORNEY

l)cfendant's Coglsel]s Sipnaturc aud Acknowledgnrent

I have read this Factual Basis, the Bill of Information, and the plea agreement in this case, and
have discussed them with the defendant. Based on those discussions, I am satisfied that the
dcfendant understands the Factual Basis, the Bill of Information, and the plea agreement. I
hereby certify that the defendant does not dispute this Factual Basis.



                      /-- )s,                                          DArED:    ,- 2l - 2          t
                      ---,1-- -)-     /'-
                      ,{""Y2\crcndarrt
                       \---' (-/




 Case 5:21-cr-00013-KDB-DCK Document 13 Filed 05/24/21 Page 4 of 4
